278 F.3d 920
UNITED STATES of America, Plaintiff-Appellant,v.Mark James KNIGHTS; Steven Simoneau, Defendants-Appellees.
No. 99-10538.
United States Court of Appeals, Ninth Circuit.
January 24, 2002.

On Remand from the United States Supreme Court. D.C. No. CR-99-00108-MJJ.
Before: CANBY, REINHARDT, and FERNANDEZ, Circuit Judges.

ORDER

1
The district court ordered suppression of evidence that had been discovered when Mark James Knights' home was searched. We affirmed. See United States v. Knights, 219 F.3d 1138 (9th Cir.2000). However, the Supreme Court disagreed, and determined that the conduct of the officers was not a violation of the Fourth Amendment. See United States v. Knights, 534 U.S. 112, 122 S. Ct. 587, 151 L. Ed. 2d 497 (2001). It reversed and remanded for further proceedings. Id. 122 S.Ct. at 593.


2
We, therefore, reverse the district court's suppression order and remand to the district court for further proceedings consistent with the decision of the Supreme Court.


3
REVERSED and REMANDED.